DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the knob, circuit, and seal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “A”, “B”, “C”, “D”, “E”, “F”, “G”, “H”, “I”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
“boss” in para. 0016, line 8;
“pointer” in para. 0016, line 5.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: 
In claim 3, line 2, “there through” should read “therethrough”;
In claim 4, line 2, “ratchct” should read “ratchet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 recite “a knob having a pointer” in line 4. The drawing seems to show the knob, i.e. the element with reference letter “B” in Fig. 2; however, the specification and drawing fail to particularly point out which element is the pointer. The specification also fails to describe the function of the pointer.
Claims 1 and 10 also recite “a partial disk having… a boss coincident with the flat stock base hole” in lines 6-7. “Boss” is defined as “a raised ornamentation (as on a belt or shield)” or as “an ornamental projecting block used in architecture” [https://www.merriam-webster.com/dictionary/boss]. There are two possible elements that can be the “boss” on the partial disk as claimed in the claims: the element having reference “I” and the element having reference “B” in Fig. 1. The specification fails to particularly point out which element is the boss. It is also unclear how elements “I” or “B” can be “coincident with the flat stock base hole configured to rotate around the pin”.
Claims 2-9 and 11-20 are rejected by virtue of their dependencies on claims 1 and 10, respectively.
Claim 5 recites “an electronically stored backup code used for matching with a recovered IDN built by error recovery methods including error correction coding and redundancy coding”, while claim 15 recites “building a recovered IDN by error recovery methods including error correction coding and redundancy for matching to an electronically stored backup code at a device or system level”. It is unclear how this backup code correlates with the structure recited in claims 1 and 10, and the specification fails to provide sufficient detail regarding this. It is also unclear what “system level” means. The specification fails to contain any disclosure of a method of identification which includes the pin building a recovered identification number, and the specification also fails to describe state how an identification number is built.
Claim 7 recites “wherein the partial disk further comprises an extension configured to extend beyond a radius of the flat stock base and define an opening for a nail”. The drawing shows an extension “B” on the partial disk; however, it does not define an opening as shown in Fig. 1-2. The specification also did not provide any details as to where the hole is located. The function of the nail on the partial disk is also unclear and was not disclosed in the specification.
Claims 8 and 18 recite limitations “the pin comprises a barbed end” and “anchoring the PID pin into the woody stock via a barbed end thereof”, respectively. The specification fails to contain any disclosure of a pin having a barbed end. The drawings also fail to disclose the same. “Barb” is defined as “a sharp projection extending backward (as from the point of an arrow or fishhook) and preventing easy extraction” [https://www.merriam-webster.com/dictionary/barb]. Fig. 1 and 2 show pin “A” having an end with a flange.
Claim 9 recites “a passive electronic identification circuit configured with the identification number to respond to GPS (Global Positioning Satellite) location queries”, while claim 11 recites “communicating with other devices via a wired and a wireless communications port circuitry in the push pin”. It is unclear how this circuitry correlates with the structure recited in claims 1 and 10. The drawings fail to show any circuitry, and the specification fails to describe the circuitry, where the circuitry is located in relation to the other elements in the device, and how the circuitry works. The specification also fails to contain any disclosure of a circuit or a method of identification which includes the pin communicating with other devices; the specification also fails to describe what the circuit is, where the circuit is located in relation to the flat stock base, and how communication happens between the pin and other devices.
Claim 17 recites “fixing an IDN in the screen from the partial disk via nailing an extension extending beyond a radius of the flat stock base into the woody stock”. Fig. 1 shows a screen on the partial disk; however, the specification did not provide enough details as to how the identification number, which is on the opposite side of the partial disk as seen in Fig. 2, is fixed within the screen by nailing an extension into a “woody stock”.
Claim 20 recites “breaking a seal on the flat stock base”. The specification fails to disclose and particularly point out a seal, what type of seal it is, where it is located in the flat stock base, and how it is broken.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are indefinite because it is unclear what elements in the drawings correspond to the elements in the claims, e.g. push pin flat stock base, knob, pointer, boss, etc. The claims do not particularly point out and distinctly define the metes and bounds of the subject matter. The content of the disclosure also fail to provide definiteness to the claim language.
Claims 2-9 and 11-20 are rejected by virtue of their dependencies on claims 1 and 10, respectively.
In regard to claim 1, it is recited in lines 1, 9-10, “An identification (ID) pin, comprising:… a pin configured to push through the flat stock base, the boss of the partial disk and into a tree and anchor the push pin into a woody stock of a plant.” (emphasis added). Claim 8 further recites “…wherein the pin comprises a barbed end configured to anchor the PID pin into the woody stock of a plant such as a tree and a woody bush” (emphasis added). In regard to claim 10, it is recited in lines 1, 9-10, “An identification method comprising:… pushing a pin through the flat stock base, the boss of the partial disk and into a tree and anchor the push pin into a woody stock of a plant” (emphasis added). Claim 17 further recites “…fixing an IDN in the screen from the partial disk via nailing an extension extending beyond a radius of the flat stock base into the woody stock”, while claim 18 further recites “comprising anchoring the PID pin into the woody stock via a barbed end thereof” (emphasis added). It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub-combination of an “identification pin” that is intended for "push[ing] through the flat stock base, the boss of the partial disk and into a tree and anchor[ing] the push pin into a woody stock of a plant” or the more narrow in scope combination of a “identification pin” with the “woody stock of a plant”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “identification pin” whether “a woody stock of a plant” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “identification pin” with “a woody stock of a plant” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “woody stock of a plant” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “identification pin” alone as indicated by the preamble of “An identification (ID) pin” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub-combination of the “identification pin” and any recitation drawn to some “woody stock of a plant” as being purely functionally recited and not a required structure within the scope of the claims.
Claims 8 and 18  recite the limitation "anchor/anchoring the PID pin into the woody stock " in line 2 and line 1, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “barbed” in claims 8 and 18 is used by the claim to mean “sharp,” while the accepted meaning is “a sharp projection extending backward (as from the point of an arrow or fishhook) and preventing easy extraction” [https://www.merriam-webster.com/dictionary/barb]. The term is indefinite because the specification does not clearly redefine the term. For examination purposes, examiner interprets “barbed end” as --sharp--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marquardt et al. (US 7552554 B1).
Claims 1-4 and 6-8 (as best understood), Marquardt teaches an identification pin (ref. A) comprising: a push pin flat stock base (Fig. 4, ref. 32) having a central ratchet defining a hole (ref. 34) for a pin and defining a screen (ref. 40) for an identification number; a knob (ref. 96) having a pointer and defining an opening coincident with the flat stock base hole and configured complementary to the central ratchet (knob 96 is coincident with hole 34); a partial disk (ref. 52) having a boss (ref. 54) coincident with the flat stock base hole configured to rotate around the pin (boss 54 is coincident with hole 34 of the base 32 and is configured to rotate around pin 16); a pin (ref. 16 and 18) configured to push through the flat stock base, the boss of the partial disk and into a tree and anchor the push pin into a woody stock of a plant (pin 16, 18 cab push through the hole 34 of base 32, the boss 43 of partial disk 52, and into a woody stock of a plant). Marquardt also teaches the flat stock base has indicia on a face thereof  (Fig. 4 shows base 32 has indicia on its face) and  the flat stock base screen is an opening in the flat stock base (screen 40 is an opening in the base 32). Marquardt also teaches the partial disk comprises a radius equal to a radius of the flat stock base (Fig. 4 shows partial disk 52 has a radius equal a radius of flat stock base 32) and the partial disk  further comprises an extension configured to extend beyond a radius of the flat stock base (partials disk 52 has an extension 56 that extends beyond the radius of the base 32). Marquardt also teaches the pin (ref. 16, 18) comprises a barbed end (Ref. 86 is sharp. Examiner notes the word “sharp” is defined as “terminating in a point or edge” [https://www.merriam-webster.com/dictionary/sharp]) configured to anchor the PID pin into the woody stock of a plant such as a tree and a woody bush.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. (US 7552554 B1).
Claims 10, 12-14, 16-18, and 20 (as best understood), Marquardt teaches an identification method as claimed by the instant invention; because Marquardt teaches the claimed structure, as discussed in the 102 rejection of claims 1-4 and 6-8, the identification method would be obvious to one of ordinary skill in the art. The motivation for having an identification method using the structures Marquardt teaches is to provide a procedural guide pertaining to using an identification pin that can be used for hotel or motel doors.

Claims 5, 9, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. (US 7552554 B1) in view of Hamilton (US 20060220955 A1).
Claims 5 and 9 (as best understood), Marquardt fails to explicitly disclose (1) a passive electronic identification circuit and (2) an electronically stored backup code. However, Hamilton discloses an identification device (see annotated Fig. 1) having a pin (ref. 101), a flat base containing (1) a passive electronic identification circuit configured with the identification number to respond to GPS (Global Positioning Satellite) location queries (ref. 102; para. 0017, lines 6-8, discloses “RFID tag 102 may comprise an active, semi-active, or passive RFID tag” that stores geographic position data and responds to an interrogator 110), and (2) an electronically stored backup code (Fig. 2 shows memory 204 which stores instructions, e.g. code, and position information determined by the position determining component 202, which received data from interrogator 110).
Marquardt and Hamilton are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. identification or marking devices. With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marquardt’s identification pin (ref. A) to incorporate the teachings of Hamilton to add a passive electronic identification circuit (Hamilton ref. 102); in Marquardt’s invention, the passive electronic identification circuit will be placed between base (ref. 32) and partial disk (ref. 52). The motivation would have been because a passive electronic identification circuit allows for the owners or management of the hotels or motels to pinpoint the exact locations of the identification pins for tracking purposes.
With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marquardt’s identification pin (ref. A) to incorporate the teachings of Hamilton to add an electronically stored backup code (Hamilton ref. 204) of the location of the identification pin. The motivation would have been because this allows for the owners or management of the hotels or motel to be able to pull up the last known location of the identification pin in cases where the pin is lost or stolen.
Claims 11, 15, and 19 (as best understood), Marquardt in view of Hamilton teaches an identification method as claimed by the instant invention; because Marquardt in view of Hamilton teaches the claimed structure and elements needed, as discussed in the rejection of claims 5 and 9, the identification method would be obvious to one of ordinary skill in the art. The motivation for having an identification method using the structures Marquardt in view of Hamilton teaches is for the same reason as claims 5 and 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bailey (US 0203988 A) discloses an indicator device having a flat stock base containing a hole and indicia on its face, a knob having a pointer, a partial disk, and a pin. However, the partial disk is the one that contains a screen and the partial disk does not have indicia, such as an identification number, on it.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631